                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 JUAN LANDAVERDE,                               )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )   CIVIL ACTION NO. 1:18-cv-295-TFM-M
                                                )
 JEFFERSON DAVIS COMMUNITY                      )
 COLLEGE, et al.,                               )
                                                )
        Defendants.                             )

                                        JUDGMENT

       In accordance with the Order entered this date adopting the Recommendation of the

Magistrate Judge, it is ORDERED, ADJUDGED, and DECREED that Plaintiff’s claims are

hereby DISMISSED without prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this the 11th day of March 2019.

                                                    /s/Terry F. Moorer
                                                    TERRY F. MOORER
                                                    UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
